ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion January 26, 1976, 5 Cir., 1976, 526 F.2d 380).
Before GEWIN and SIMPSON, Circuit Judges.*
PER CURIAM:
On petition for rehearing the appellant now exhibits to the court a picture which he contends discloses a municipal number above the interior rear entrance to the apartment. Indeed, the picture indicates the number as “441 RE” (meaning rear entrance). As the appellant admits in his petition for rehearing, the exhibits before the court at the time the case was decided did not disclose a municipal number above this interior door. Even if they had, we would not have rendered a different decision. We find no merit in the appellant’s contention, and the petition for rehearing and the petition for rehearing en banc are denied.
The appellant’s motion to vacate the panel opinion and remand to the District Court for supplementation of the record is also denied.